Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 1 of 9 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

WILLIAM FRASER-GRAY,                          )
                                              )
          Plaintiff,                          )
                                              )   CIVIL ACTION FILE
v.                                            )
                                              )   No. _________________
INTERNATIONAL MEDICAL                         )
GROUP, INC.,                                  )
                                              )
          Defendant.                          )

                               NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1332 and 1446, Defendant International Medical

Group, Inc. (“IMG”) hereby submits this Notice of Removal of the above-

captioned matter from the Superior Court of Fulton County, Georgia, where it was

pending as Case No. 2020CV336667, to this Court by filing this Notice of

Removal (“Notice”). Removal is proper based on diversity jurisdiction because the

parties are citizens of different States on the face of the action Plaintiff William

Fraser-Gray filed on May 29, 2020.

          In support of this Notice, IMG shows the Court as follows:

     I.        The Notice Is Properly Filed

          1.     On or about May 29, 2020, Fraser-Gray filed his Petition for

Declaratory Judgment (the “Complaint”) against IMG in the Superior Court of

KH599031.DOCX 2
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 2 of 9 PageID #: 2




Fulton County, Georgia, Case No. 2020CV336667, styled William Fraser-Gray v.

International Medical Group, Inc. (the “State Action”). Fraser-Gray seeks a

declaratory judgment finding that he has not been made whole for injuries

sustained in an automobile accident and that IMG does not have any right to

subrogation or reimbursement for medical benefits it paid on behalf of Fraser-

Gray, which IMG has demanded in the amount of $300,000. See Complaint,

attached as Ex. 1.

      2.     IMG certifies that this Notice is signed pursuant to Rule 11 of the

Federal Rules of Civil Procedure. 28 U.S.C. § 1446(a).

      3.     Fraser-Gray served IMG with the State Action on June 16, 2020. A

true and correct copy of the Complaint in the State Action received by IMG is

attached hereto and incorporated as Exhibit 1. 28 U.S.C. §§ 1446(a), (b).

      4.     As more fully set forth below, diversity jurisdiction exists under 28

U.S.C. § 1332 because the Complaint alleges the parties are citizens of different

States, IMG is not a citizen of this State or the State where Plaintiff alleges he

resides, and the matter in controversy exceeds the sum of $75,000, exclusive of

interest and costs.




                       KH599031.DOCX 2                         2
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 3 of 9 PageID #: 3




         5.     This Notice is timely, as IMG received the Complaint on June 16,

2020 and filed this Notice within 30 days of receipt of the Complaint. This action

is thus removable pursuant to 28 U.S.C. § 1446(b).

         6.     The United States District Court for the Northern District of Georgia,

Atlanta Division, is the proper place to file this Notice because it is the federal

district court and division that embraces the place where the State Action was filed

and is pending. 28 U.S.C. § 1441(a).

   II.        The Parties Are Diverse

         7.     Fraser-Gray alleges that he is a resident of Franklin County, Georgia,

where he attends university as a student, and a citizen of the United Kingdom. Ex.

1, Compl. ¶ 2.

         8.     The Complaint alleges that IMG is an Indiana corporation having its

principal place of business in Indianapolis, Indiana. In fact, IMG is a corporation

organized and existing under the laws of the State of Indiana with its principal

place of business in Indianapolis, Indiana and therefore, IMG is a citizen of

Indiana. See 28 U.S.C. § 1332(c)(1) (stating that a corporation is a citizen of the

state where it is organized and where it has its principal place of business).

         9.     Accordingly, Fraser-Gray is of diverse citizenship from IMG, as

required by 28 U.S.C. § 1332(a).


                         KH599031.DOCX 2                       3
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 4 of 9 PageID #: 4




      III.    The Amount in Controversy Requirement Is Satisfied

         1.     As described in the State Action, “IMG has… asserted that it is

entitled to subrogate from [Fraser-Gray] the amounts paid under the policy

purchased by Amanda Fraser-Gray in the amount of $300,000.” Ex. 1, Compl. ¶

22.

         2.     Fraser-Gray seeks a declaratory judgment that IMG has no right of

subrogation or reimbursement from Fraser-Gray for the $300,000, which Fraser-

Gray’s counsel is currently holding in the law firm’s IOLTA account pending

resolution of this dispute. Ex. 1, Compl. ¶¶ 22-26, 45-47.

         3.     Fraser-Gray’s Complaint includes no prayer for a specific amount of

damages. Nevertheless, “removal from state court is [jurisdictionally] proper”

because “it is facially apparent from the complaint that the amount in controversy

exceeds the jurisdictional requirement.” Pretka v. Kolter City Plaza II, Inc., 608

F.3d 744, 754 (11th Cir. 2010) (internal quotation marks omitted) (alterations in

original).

         4.     Accordingly, based on the facts alleged in the Complaint, the amount

in controversy exceeds the $75,000 threshold. 28 U.S.C. § 1332(a).

      IV.     IMG Will Promptly File the Notice with the State Court




                         KH599031.DOCX 2                       4
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 5 of 9 PageID #: 5




        5.     IMG will file a Notice of Filing Notice of Removal with the Superior

Court of Fulton County, Georgia, promptly after filing this Notice of Removal.

IMG will also provide prompt notice of the filing of this Notice of Removal to all

known counsel of record in accordance with 28 U.S.C. § 1446(d).

        6.     Attached to this Notice of Removal are all process and the Complaint

served on IMG. See Ex. 1. There are no orders issued by the state court.

   V.        Reservations and Requests

        7.     IMG reserves the right to amend or supplement this Notice as

appropriate.

        8.     If any questions arise as to the propriety of the removal of this action,

IMG respectfully requests the opportunity to file a brief in support of its position

that the State Action is properly removed. See Sierminski v. Transouth Fin. Corp.,

216 F.3d 945, 949 (11th Cir. 2009) (post-removal evidence in assessing removal

jurisdiction generally may be considered by the Court).

                                    CONCLUSION

        WHEREFORE, IMG respectfully requests that this action be and hereby is

removed from the Superior Court of Fulton County, Georgia; that this Court accept

jurisdiction over this action; and that IMG be awarded all further relief to which it

may be entitled.


                        KH599031.DOCX 2                         5
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 6 of 9 PageID #: 6




     Respectfully submitted his 16th day of July 2020.

                                          /s/ Halsey G. Knapp, Jr.
                                          Halsey G. Knapp, Jr.
                                          Georgia Bar No. 425320
                                          Barclay S. Hendrix
                                          Georgia Bar No. 917852
                                          KREVOLIN & HORST, LLC
                                          1201 W. Peachtree Street, NW
                                          3250 One Atlantic Center
                                          Atlanta, Georgia 30309
                                          Telephone: (404) 888-9700
                                          hknapp@khlawfirm.com
                                          hendrix@khlawfirm.com

                                          Counsel for International Medical
                                          Group, Inc.




                    KH599031.DOCX 2                      6
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 7 of 9 PageID #: 7




                     CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1D, the undersigned counsel hereby certifies that

the foregoing NOTICE OF REMOVAL complies with the font and point

selections approved by the Court in Local Rule 5.1C. This document was prepared

on a computer using Times New Roman font (14 point).

      This 16th day of July 2020.

                                            /s/ Halsey G. Knapp, Jr.
                                            Halsey G. Knapp, Jr.
                                            Georgia Bar No. 425320
                                            Barclay S. Hendrix
                                            Georgia Bar No. 917852
                                            KREVOLIN & HORST, LLC
                                            1201 W. Peachtree Street, NW
                                            3250 One Atlantic Center
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 888-9700
                                            hknapp@khlawfirm.com
                                            hendrix@khlawfirm.com




                     KH599031.DOCX 2                       7
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 8 of 9 PageID #: 8




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed and served the foregoing

NOTICE OF REMOVAL by using the Court’s CM/ECF filing system, which

will automatically send service copies to all parties of record, by email, and by

depositing the same in the United States mail in a properly addressed envelope

with adequate postage affixed thereon to ensure delivery to the following:

                                  David Krugler
                         Cash, Krugler & Fredericks, LLC
                             5447 Roswell Road, NE
                                Atlanta, GA 30342
                              dkrugler@ckandf.com

                                    Ben Price
                                  Jarrett & Price
                                 24 W. Henry St.
                               Savannah, GA 31401
                               ben@jarrettfirm.com

      This 16th day of July 2020.


                                              /s/ Halsey G. Knapp, Jr.
                                              Halsey G. Knapp, Jr.
                                              Georgia Bar No. 425320
                                              Barclay S. Hendrix
                                              Georgia Bar No. 917852
                                              KREVOLIN & HORST, LLC
                                              1201 W. Peachtree Street, NW


                      KH599031.DOCX 2                        8
Case 1:21-cv-00414-SEB-DML Document 1 Filed 07/16/20 Page 9 of 9 PageID #: 9




                                        3250 One Atlantic Center
                                        Atlanta, Georgia 30309
                                        Telephone: (404) 888-9700
                                        hknapp@khlawfirm.com
                                        hendrix@khlawfirm.com




                    KH599031.DOCX 2                   9
